Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wesley Edward Smith, III, appeals the district court’s orders dismissing his civil action, imposing a monetary sanction against him, and enjoining him from filing further actions in that court. Smith’s informal appellate brief does not address the monetary sanction, the filing injunction, or the district court’s bases for dismissing the complaint. Accordingly, we deem these issues abandoned. See 4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.2009). We therefore affirm the district court’s orders. Smith v. Virginia, No. 3:10-cv-881, 2011 WL 1348334 (E.D.Va. Apr. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.